Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "each of the at least one temperature adjusting modules" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "each of  at least one temperature adjusting modules".
5.	Claims 2-14 are rejected as depending from claim 1.
6.	Claim 6 recites the limitation "the lithium batteries" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  lithium batteries" as there is antecedent basis.
7.	Claim 8 recites the limitation "the lithium batteries" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office the plurality of  lithium batteries" as there is antecedent basis.
8.	Claim 10 recites the limitation "the lithium batteries" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  lithium batteries" as there is antecedent basis.
9.	Claim 11 recites the limitation "each of the at least one embedded temperature adjusting modules" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "each of  at least one embedded temperature adjusting modules".
10.	Claim 12 recites the limitation "each of the at least one external temperature adjusting modules" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "each of  at least one external temperature adjusting modules".
11.	Claims 15 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 15 recites the limitation "each of the at least one temperature adjusting modules" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "each of  at least one temperature adjusting modules".
13.	Claims 16-21 are rejected as depending from claim 15.
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim(s) 1-5 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blume et al. (US 2016/0226111).
Regarding claim 1, Blume discloses  a cell device (closed system 100, Fig. 1, [0019]), comprising: a cell module(batteries 110, Fig. 1, [0019]); and at least one temperature adjusting module(thermal management system 130, Fig. 1, [0019]), configured on the cell module in a heat conduction manner([0025]), and each of  at least one temperature adjusting modules comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other(thermoelectric pad 135 with first surface facing first heat exchanger 140 and second surface facing second heat exchanger 145 in Fig. 1, [0025]), wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface([0032]), and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface([0036]).
Regarding claim 2, Blume discloses all of the claim limitations as set forth above. Blume further discloses each of the at least one temperature adjusting modules further comprises:

Regarding claim 3, Blume discloses all of the claim limitations as set forth above. Blume further discloses each of the at least one temperature adjusting modules further comprises:
an upper casing (see Fig. A as annotated Fig. 1);

    PNG
    media_image1.png
    502
    558
    media_image1.png
    Greyscale
Fig. A
 and a lower casing(Fig. A), assembled to the upper casing, wherein the temperature control chip, the thermoelectric cooling chip, the first heat conduction pad and the second heat conduction pad are located between the upper casing and the lower casing(Fig. A).
Regarding claim 4, Blume discloses all of the claim limitations  as set forth above. Blume further discloses each of the at least one temperature adjusting modules further comprises:
a cooling fin, disposed on the upper casing(thermal unit 165 as radiator, Fig. 1, [0029]).
Regarding claim 5, Blume discloses all of the claim limitations as set forth above. Blume further discloses the at least one temperature adjusting module is disposed on at least one side 
Regarding claim 14, Blume discloses all of the claim limitations as set forth above. Blume further discloses the first electric signal and the second electric signal are respectively a current([0025]).
Regarding claim 15, Blume discloses a vehicle([0028]), comprising: a body([0028]); and
a cell device, fixed on the body(closed system 100, Fig. 1, [0028]), and comprising: a cell module (batteries 110, Fig. 1, [0019]); and at least one temperature adjusting module (thermal management system 130, Fig. 1, [0019]), configured on the cell module in a heat conduction manner ([0025]), each of  at least one temperature adjusting modules comprising a thermoelectric cooling chip having a first surface and a second surface opposite to each other (thermoelectric pad 135 with first surface facing first heat exchanger 140 and second surface facing second heat exchanger 145 in Fig. 1, [0025]), wherein the thermoelectric cooling chip is configured to receive a first electric signal to heat the first surface and cool the second surface ([0032]), and the thermoelectric cooling chip is configured to receive a second electric signal to cool the first surface and heat the second surface ([0036]).
Regarding claim 16, Blume discloses all of the claim limitations as set forth above. Blume further discloses  the at least one temperature adjusting module of the cell device is electrically connected to the body([0029]).
Regarding claim 17, Blume discloses all of the claim limitations as set forth above. Blume further discloses  the cell module supplies power to the at least one temperature adjusting module([0028]-[0029]).

Regarding claim 19, Blume discloses all of the claim limitations as set forth above. Blume further discloses further comprising: at least one temperature sensor, disposed on the cell module(sensor 125, Fig. 1, [0023]).
Regarding claim 20, Blume discloses all of the claim limitations as set forth above. Blume further discloses the first surface of the thermoelectric cooling chip is located between the cell module and the second surface (thermoelectric pad 135 with first surface facing first heat exchanger 140 and second surface facing second heat exchanger 145 in Fig. 1, [0025]), and when a temperature of the cell module sensed by the at least one temperature sensor is smaller than a first temperature value, the thermoelectric cooling chip receives the first electric signal to heat the first surface and cool the second surface([0032]), and when the temperature of the cell module sensed by the at least one temperature sensor is greater than a second temperature value, the thermoelectric cooling chip receives the second electric signal to cool the first surface and heat the second surface, and the first temperature value is smaller than the second temperature value([0036]).
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 6  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) as applied to claims 1-5 above in view of  Yoon (US 2012/0009455). 
Regarding claim 6, Blume discloses all of the claim limitations as set forth above. Blume discloses  further comprising: wherein the cell module comprises a casing (frame 105, Fig. 1, [0021]) and a plurality of lithium batteries, the plurality of lithium batteries are located in the casing(batteries 110, Fig. 1, [0021]) but does not explicitly disclose at least one heat conduction sheet, and the at least one heat conduction sheet is disposed in the casing and located between the plurality of lithium batteries.
 a battery module including a plurality of adjoining of battery cells; heat conductive sheets between at least some adjacent battery cells, the heat conductive sheets being in thermal co-operation with the battery cells; a heat dispersion member coupled with the heat conductive sheets and in thermal co-operation therewith; and a heat dissipation member coupled with the heat dispersion member and in thermal co-operation therewith (abstract).  Yoon teaches efficient radiation or dissipation of heat generated in each rechargeable battery is desirable ([0007]).
It would have been obvious to one of ordinary skill in the art to include in the device of Blume at least one heat conduction sheet, and the at least one heat conduction sheet is disposed in the casing and located between the plurality of lithium batteries as taught by Yoon in order to provide efficient radiation or dissipation of heat generated in each rechargeable battery.
Regarding claim 7, modified Blume discloses all of the claim limitations as set forth above. Modified Blume does not explicitly disclose the at least one heat conduction sheet and the casing are formed integrally.
It would have been obvious to one of ordinary skill in the art to provide in the device of modified Blume the at least one heat conduction sheet and the casing are formed integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V-B). 
20.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) as applied to claims 1-2 above. 
Regarding claim 8, Blume discloses all of the claim limitations as set forth above. Blume further discloses the cell module comprises a casing (frame 105, Fig. 1, [0021]) and a plurality of lithium batteries (batteries 110, Fig. 1, [0019]), the plurality of lithium batteries are located in the 
It would have been obvious to one of ordinary skill in the art to include in the device of Blume, the at least one temperature adjusting module is located between the plurality of lithium batteries, and the thermoelectric cooling chip has a third surface, the second surface is located between the first surface and the third surface, the thermoelectric cooling chip is configured to receive the first electric signal to heat the third surface, and the thermoelectric cooling chip is configured to receive the second electric signal to cool the third surface in order to provide additional heating and cooling, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Regarding claim 9, Blume discloses all of the claim limitations as set forth above. Blume further discloses  further comprising: at least one cooling fin, disposed on at least one side surface of the cell module(thermal unit 165 as radiator, Fig. 1, [0029]).
21.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) as applied to claim 1 above. 

It would have been obvious to one of ordinary skill in the art to include in the device of Blume, the at least one temperature adjusting module comprises at least one embedded temperature adjusting module and at least one external temperature adjusting module,  the at least one embedded temperature adjusting module is located between the plurality of  lithium batteries, and the at least one external temperature adjusting module is disposed on at least one side surface of the cell module in order to provide additional heating and cooling, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Regarding claim 11, Blume discloses all of the claim limitations as set forth above. Blume  discloses each of  at least one embedded temperature adjusting modules comprises: a temperature control chip (thermal management system controller 150 with data processors, Fig. 1, [0026]), electrically connected to the thermoelectric cooling chip of each of the at least one embedded temperature adjusting modules ([0025]-[0026]); a first heat conduction pad, disposed 
 It would have been obvious to one of ordinary skill in the art to include in the device of Blume, the thermoelectric cooling chip of each of the at least one embedded temperature adjusting modules has a third surface, the second surface is located between the first surface and the third surface, the thermoelectric cooling chip of each of the at least one embedded temperature adjusting modules is configured to receive a first electric signal to heat the third surface, and the thermoelectric cooling chip of each of the at least one embedded temperature adjusting modules is configured to receive a second electric signal to cool the third surface
in order to provide additional heating and cooling, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).

an upper casing (see Fig. B as annotated Fig. 1);

    PNG
    media_image1.png
    502
    558
    media_image1.png
    Greyscale
Fig. B
a lower casing (Fig. B), assembled to the upper casing; a temperature control chip, electrically connected to the thermoelectric cooling chip of each of the at least one external temperature adjusting modules, and located between the upper casing and the lower casing(Fig. B); a first heat conduction pad, disposed on the first surface of the thermoelectric cooling chip of each of the at least one external temperature adjusting modules, and located between the upper casing and the lower casing (first heat exchanger 140, Fig. 1); a second heat conduction pad, disposed on the second surface of the thermoelectric cooling chip of each of the at least one external temperature adjusting modules, and located between the upper casing and the lower casing (second heat exchanger 145, Fig. 1); and a cooling fin, disposed on the upper casing (thermal unit 165 as radiator, Fig. 1, [0029]), wherein the temperature control chip, the thermoelectric cooling chip of each of the at least one external temperature adjusting modules, the first heat conduction pad and the second heat conduction pad are located between the upper casing and the lower casing(Fig. B).
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) as applied to claim 1 above in view of Wang et al. (US 2018/0354633). 
Regarding claim 13, Blume discloses all of the claim limitations as set forth above. Blume discloses an electrical current is applied to the semiconductors in the thermoelectric pad ([0025]) but does not explicitly disclose  the first electric signal and the second electric signal are respectively a voltage.
Wang teaches a method for supplying power to an unmanned aerial vehicle (UAV) includes converting heat generated by at least one energy component of the UAV into electrical power and supplying the electrical power to the UAV based on a flying status of the UAV and/or a discharge status of a power battery of the UAV(abstract).  Wang  teaches the thermoelectric device 240 can realize conversion between a temperature difference and an electric voltage and/or an electric current (Fig. 5, [0191]).
	It would have been obvious to one of ordinary skill in the art to use in the device of Blume, the first electric signal and the second electric signal are respectively a voltage as taught by Wang as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
23.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume et al. (US 2016/0226111) as applied to claims 15 and 19 above. 
Regarding claim 21, Blume discloses all of the claim limitations as set forth above. Blume discloses  multiple thermoelectric pads, such as one or more of thermoelectric pads 135 shown in FIG. 1, may be implemented in a closed system ([0047]), electric current may be selectively applied to each thermoelectric pad such that a hot side of one thermoelectric pad is positioned in thermal contact with a cold side of another thermoelectric pad([0047]) but does not explicitly disclose the thermoelectric cooling chip has a third surface, the second surface is 
It would have been obvious to one of ordinary skill in the art to include in the device of Blume, the thermoelectric cooling chip has a third surface, the second surface is located between the first surface and the third surface, the thermoelectric cooling chip is configured to receive the first electric signal to heat the third surface, and the thermoelectric cooling chip is configured to receive the second electric signal to cool the third surface, and the first surface of the thermoelectric cooling chip is located between the cell module and the second surface, the third surface is located between the cell module and the second surface, and when a temperature of the cell module sensed by the at least one temperature sensor is smaller than a first temperature value, the thermoelectric cooling chip receives the first electric signal to heat the first surface and the third surface and cool the second surface, and when the temperature of the cell module sensed by the at least one temperature sensor is greater than a second temperature value, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724